    Case: 1:19-cv-00623-DRC-KLL Doc #: 22 Filed: 04/20/20 Page: 1 of 8 PAGEID #: 110




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

RAVON L. JETER, SR.,                                          Case No. 1:19-cv-623
    Plaintiff,
                                                              Cole, J.
         vs.                                                  Litkovitz, M.J.

BRYAN LAWLESS,                                                REPORT AND
    Defendant.                                                RECOMMENDATION


         Plaintiff, a former inmate at the Southern Ohio Correctional Facility (SOCF), brings this

pro se civil rights action under 42 U.S.C. § 1983 against defendant Bryan Lawless. 1 Plaintiff

alleges, inter alia, that defendant Lawless, an SOCF correctional officer, used excessive force

against him on January 15, 2019 in violation of his Eighth Amendment right to be free from

cruel and unusual punishment. This matter is before the Court on defendant’s motion to dismiss

(Doc. 11), plaintiff’s memorandum in opposition (Doc. 15), and defendant’s reply memorandum

(Doc. 17). Defendant moves to dismiss the complaint under Fed. R. Civ. P. 12(b)(6) for two

reasons: (1) plaintiff has failed to allege a prayer for relief in his complaint; and (2) plaintiff has

failed to exhaust his administrative remedies as required under the Prison Litigation Reform Act

(PLRA), 42 U.S.C. §1997e.

I.       Rule 12(b)(6) standard

         Rule 12(b)(6) authorizes dismissal of a complaint for “failure to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). When considering a motion to dismiss pursuant

to Rule 12(b)(6), the court must accept as true all factual allegations in the complaint and draw

inferences in a light most favorable to the plaintiff. Erickson v. Pardus, 551 U.S. 89, 93 (2007);



1
 Plaintiff mistakenly spells the defendant’s first name as Bryone in the complaint. According to counsel for
defendant, the correct spelling of the defendant’s name is “Bryan” Lawless.
Case: 1:19-cv-00623-DRC-KLL Doc #: 22 Filed: 04/20/20 Page: 2 of 8 PAGEID #: 111




Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007). The court “consider[s] the

complaint in its entirety, as well as . . . documents incorporated into the complaint by reference,

and matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 322 (2007); see also Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508

F.3d 327, 335-36 (6th Cir. 2007) (“when a document is referred to in the pleadings and is

integral to the claims, it may be considered without converting a motion to dismiss into one for

summary judgment.”).

       A complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a). To avoid dismissal for failure to state a claim

for relief, plaintiff’s complaint “must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570). A complaint filed by a pro se plaintiff must be “liberally

construed” and “held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson, 551 U.S. at 94. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). While the Court

must accept all well-pleaded factual allegations as true, it need not “accept as true a legal

conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v.

Allain, 478 U.S. 265, 286 (1986)). The complaint need not contain “detailed factual allegations,”

yet must provide “more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”




                                                   2
Case: 1:19-cv-00623-DRC-KLL Doc #: 22 Filed: 04/20/20 Page: 3 of 8 PAGEID #: 112




Twombly, 550 U.S. at 555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid

of “further factual enhancement.” Id. at 557.

III. Prayer for relief

       Defendant alleges that plaintiff’s complaint must be dismissed because it lacks a prayer

for relief. Rule 8(a)(2) requires a pleading to contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While defendant is correct

that plaintiff did not request any particular type of relief in the section of his standard prisoner

complaint form entitled “RELIEF” (Doc. 5, PAGEID #: 45), he did submit in conjunction with

his complaint a Civil Cover Sheet that listed a “DEMAND” for $10,000.00 under “Section VII:

Requested in Complaint.” (Doc. 5-1, PAGEID #: 51). Construing plaintiff’s pro se complaint

and Civil Cover Sheet liberally, as the Court must on a motion to dismiss, the Court determines

that plaintiff has adequately pled a prayer for monetary relief in this case. See McGowan v.

Cuyahoga Cty. Jail, No. 1:16-cv-1093, 2016 WL 3659916, at *1 (N.D. Ohio June 30, 2016)

(viewing civil cover sheet to include a request for monetary damages). Defendant’s motion to

dismiss on this ground should be denied.

IV. Exhaustion of administrative remedies

       Exhaustion of administrative remedies “is mandatory under the [PLRA] and . . .

unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007) (citing

Porter v. Nussle, 534 U.S. 516, 524 (2002)). “[A] prisoner confined in any jail, prison, or other

correctional facility” is barred from filing a lawsuit alleging constitutional violations under 42

U.S.C. § 1983 “or any other Federal law . . . until such administrative remedies as are available

are exhausted.” 42 U.S.C. § 1997e(a). “[T]he PLRA’s exhaustion requirement applies to all

inmate suits about prison life, whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.” Porter, 534 U.S. at 532.
                                                   3
Case: 1:19-cv-00623-DRC-KLL Doc #: 22 Filed: 04/20/20 Page: 4 of 8 PAGEID #: 113




       “A prisoner’s failure to exhaust his intra-prison administrative remedies prior to filing

suit ‘is an affirmative defense under the PLRA.’” Surles v. Andison, 678 F.3d 452, 455 (6th Cir.

2012) (quoting Jones, 549 U.S. at 216). “[T]he failure to exhaust ‘must be established by the

defendants.’” Id. (quoting Napier v. Laurel Cty., Ky., 636 F.3d 218, 225 (6th Cir. 2011)). Thus,

defendants bear the burden of proof on exhaustion. Id.

       The PLRA exhaustion requirement means prisoners must carry out “proper exhaustion”

of a grievance. Woodford v. Ngo, 548 U.S. 81, 90 (2006). To properly exhaust a claim, a

prisoner must take advantage “of each step the prison holds out for resolving the claim

internally” and follow the “‘critical procedural rules’ of the prison’s grievance process to permit

prison officials to review and, if necessary, correct the grievance ‘on the merits’ in the first

instance.” Reed-Bey v. Pramstaller, 603 F.3d 322, 324 (6th Cir. 2010) (quoting Woodford, 548

U.S. at 90). “Proper exhaustion [further] demands compliance with an agency’s deadlines. . . .”

Woodford, 548 U.S. at 90. Proper exhaustion serves the necessary interest of providing “fair

notice of the alleged mistreatment or misconduct that forms the basis of the constitutional or

statutory claim made against a defendant in a prisoner’s complaint.” LaFountain v. Martin, 334

F. App’x 738, 740 (6th Cir. 2009) (citing Bell v. Konteh, 450 F.3d 651, 654 (6th Cir. 2006)).

       The procedure established for resolving inmate complaints in Ohio, codified in Ohio

Admin. Code § 5120-9-31, involves a three-step process. First, the inmate is required to file an

informal complaint with the direct supervisor of the staff member or department most directly

responsible for the subject matter of the complaint within 14 days of the event giving rise to the

complaint. Ohio Admin. Code § 5120-9-31(K)(1). Second, if the inmate is unsatisfied with the

response to his informal complaint, he may file a formal grievance with the inspector of

institutional services at his institution of confinement. Ohio Admin. Code § 5120-9-31(K)(2).



                                                  4
Case: 1:19-cv-00623-DRC-KLL Doc #: 22 Filed: 04/20/20 Page: 5 of 8 PAGEID #: 114




The inspector of institutional services is required to provide a written response to the inmate’s

grievance within 14 calendar days of receipt of the grievance. Id. If the inmate is dissatisfied

with the response, he may undertake the third step of the grievance process and file an appeal to

the office of chief inspector of the Ohio Department of Rehabilitation and Correction (“ODRC”)

within 14 days of the disposition of the formal grievance. Ohio Admin. Code § 5120-9-

31(K)(3).

          Attached to plaintiff’s complaint is an Informal Complaint Resolution (“ICR”) dated

January 20, 2019 and a Notification of Grievance (“NOG”) dated February 23, 2019 and

numbered 03-19-000065 in the upper right-hand corner. (Doc. 5, PAGEID #47-48, 50).

Plaintiff’s complaint also includes a Disposition of Grievance for grievance number 03-19-

000065 which states that Captain Clagg responded to the ICR on January 23, 2019, indicating

that the incident would be reviewed by a use of force investigator. (Doc. 5, PAGEID #49, ¶2).

          Defendant alleges that under the second step of Ohio’s grievance procedure, plaintiff was

required to file his NOG within 14 days of the disposition of the ICR by Captain Clagg, which

would have been February 6, 2019. Because plaintiff’s NOG was dated February 23, 2019, 17

days after the deadline had expired, defendant argues that plaintiff has failed to properly exhaust

his administrative remedies, and his complaint should be dismissed.

          The Court disagrees. In response to plaintiff’s NOG, the SOCF institutional inspector

stated:

          You dated ICR 01-19-199 as 01/17/2019 and submitted it to the second shift
          captain. Captain Clagg responded on 01/23/2018 (sic) and advised you the
          incident would be reviewed by a use of force investigator.

          All documentation for RIB SOCF-19-000185, including the conduct report issued
          by Officer Lawless, was reviewed. You were found not guilty of violating rules 6
          and 8.



                                                  5
Case: 1:19-cv-00623-DRC-KLL Doc #: 22 Filed: 04/20/20 Page: 6 of 8 PAGEID #: 115




       DVR 029-019, all DRC2181s, your use of force statement, and your medical exam
       report were also reviewed.

       To obtain state issued clothing, submit a quartermaster slip to your unit sergeant,
       Sgt. Tackett.

       The incident that occurred on 01/15/2019 is being investigated in accordance with
       AR 5120-9-01, AR 5120-9-02, DRC Policy 63-UOF-01, DRC Policy 63-UOF-02,
       and DRC Policy 63-UOF-03. An investigator will interview all involved parties
       with the DWO and managing officer having the final determination whether the
       force used was justified. At this time, your grievance is considered denied with
       no further action being taken.

(Doc. 5, PAGEID #: 49). The institutional inspector did not deny plaintiff’s grievance on the

basis of his alleged failure to comply with the timelines set forth in the prison grievance

procedure. Rather, she addressed plaintiff’s grievance on the merits. Under these circumstances,

the Court cannot conclude that plaintiff failed to properly exhaust his administrative remedies.

       In Reed-Bey, the Sixth Circuit held that a prisoner properly exhausted his administrative

remedies even though he failed to comport with the prison’s grievance procedures by omitting

the names of the prison officials that were the subject of his grievance. 603 F.3d at 325. The

Sixth Circuit explained that because the prison “opted to dismiss his grievance on the merits

rather than invoke its procedural bar,” the prisoner properly exhausted his claim. Id. at 323.

Thus, the Sixth Circuit held as a matter of law that “[w]hen prison officials decline to enforce

their own procedural requirements and opt to consider otherwise-defaulted claims on the merits,

so as a general rule will we.” Id. at 325. See also Maxwell v. Corr. Med. Servs., Inc., 538 F.

App’x 682, 689 (6th Cir. 2013) (declining to dismiss grievance as untimely where prison

officials denied grievance on the merits after stating that “[a]ll relevant information has been

reviewed within the electronic record” regarding prisoner’s allegations).

       In this case, the institutional inspector did not reject plaintiff’s grievance at step two of

the process by asserting the procedural defense that the grievance was untimely. Rather, plaintiff

                                                  6
Case: 1:19-cv-00623-DRC-KLL Doc #: 22 Filed: 04/20/20 Page: 7 of 8 PAGEID #: 116




received a merits-based response to the grievance he filed with the institutional inspector.

Therefore, under Reed-Bay, plaintiff’s alleged failure to comply with the 14-day deadline does

not amount to a failure to exhaust his administrative remedies. Defendant’s motion to dismiss on

the basis of failure of exhaustion should be denied.

                       IT IS THEREFORE RECOMMENDED THAT:

        Defendants’ motion to dismiss the complaint (Doc. 11) be DENIED.



Date:   4/20/2020
                                                       Karen L. Litkovitz
                                                       United States Magistrate Judge




                                                 7
Case: 1:19-cv-00623-DRC-KLL Doc #: 22 Filed: 04/20/20 Page: 8 of 8 PAGEID #: 117




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

RAVON L. JETER, SR.,                                  Case No. 1:19-cv-623
    Plaintiff,
                                                      Cole, J.
       vs.                                            Litkovitz, M.J.

BRYAN LAWLESS,
    Defendant.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 8
